               Case 3:18-cv-01587-JD Document 77 Filed 02/26/19 Page 1 of 1




 1
                             UNITED STATES DISTRICT COURT
 2                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO DIVISION
 3

 4                                                              Civil Case No. 3:18-cv-01587
      Farangis Emami, et al.,
 5
                                   Plaintiffs,                  EXHIBITS TO SECOND
 6                                                              AMENDED CLASS ACTION
                                   -against-                    COMPLAINT FOR
 7                                                              INJUNCTIVE AND
      KIRSTJEN NIELSEN, in her official capacity as             DECLARATORY RELIEF AND
 8    Secretary of Homeland Security, et al.,                   FOR WRIT OF MANDAMUS

 9                                 Defendants.

10
          EXHIBITS TO SECOND AMENDED CLASS ACTION COMPLAINT FOR
11    INJUNCTIVIVE AND DECLARATORY RELIEF AND FOR WRIT OF MANDAMUS
12
            Attached as exhibits hereto are the Declaration of Sirine Shebaya in Support of Second
13
     Amended Class Action Complaint for Injunctive and Declaratory Relief and for Writ of
14
     Mandamus (“Second Amended Complaint”) and Exhibits A-N of the Second Amended
15
     Complaint.
16

17
      DATED: Feb. 26, 2019                       /s/ Sirine Shebaya
18           Washington, DC                      Sirine Shebaya (pro hac vice)
                                                 MUSLIM ADVOCATES
19                                               P.O. Box 34440
20                                               Washington, DC 20043
                                                 Telephone: (202) 897-2622
21                                               Facsimile: (202) 508-1007
                                                 sirine@muslimadvocates.org
22
                                                 Attorney for Plaintiffs
23

24    EXHIBITS TO SECOND AMENDED CLASS      1
      ACTION COMPLAINT FOR INJUNCTIVIVE AND
      DECLARATORY RELIEF AND FOR WRIT OF
25    MANDAMUS
      Case No. 3:18-CV-01587
26

27

28
